Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 1 of 17        PageID #: 69




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  EVAN KIMOKEO LOWTHER,                      Civil No. 20-00401 JAO-RT
  #A1039758,
                                             ORDER DISMISSING AMENDED
                  Petitioner,                PETITION AND DENYING
                                             CERTIFICATE OF
        vs.                                  APPEALABILITY

  EDMUND HYUN,

                  Respondent.


        ORDER DISMISSING AMENDED PETITION AND DENYING
                 CERTIFICATE OF APPEALABILITY

       Before the Court is pro se Petitioner Evan K. Lowther’s (“Lowther”)

 Amended Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person

 in State Custody (“Amended Petition”). ECF No. 9. The Court has reviewed the

 Amended Petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases

 in the United States District Courts (“Habeas Rules”). For the following reasons,

 the Court DISMISSES the Amended Petition and DENIES a certificate of

 appealability.
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 2 of 17         PageID #: 70




                                I. BACKGROUND1

       Lowther signed his original Petition on September 16, 2020, and the Court

 received it on September 23, 2020. See ECF No. 1. In his original Petition,

 Lowther challenged his 2001 conviction for burglary in the first degree in violation

 of Hawaiʻi Revised Statutes (“HRS”) § 708-810, robbery in the second degree in

 violation of HRS § 708-841, and kidnapping in violation of HRS § 707-720. ECF

 No. 1 at 1. Lowther had pleaded guilty to these offenses and was sentenced to ten

 years’ imprisonment both for burglary in the first degree and robbery in the second

 degree, and twenty years’ imprisonment for kidnapping, with all terms to run

 concurrently. Lowther did not appeal from his judgment of conviction, which was

 entered on August 21, 2001. Lowther stated that he filed a petition seeking

 post-conviction relief pursuant to Hawaiʻi Rule of Penal Procedure (“HRPP”) 40 in

 the First Circuit Court, and he said that that matter was pending.

       On September 29, 2020, the Court issued an order to show cause and

 dismissed the original Petition with leave granted to amend. ECF No. 7. The



 1
   These facts are taken from the original Petition, the Amended Petition, and the
 Hawai‘i State Judiciary database in State v. Lowther, No. 1PC001001877 (Haw.
 1st Cir. Ct.), https://www.courts.state.hi.us (follow “eCourt Kokua”; then follow
 “Case Search” for Case ID 1PC001001877) (last visited Oct. 20, 2020). See
 United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971
 F.2d 244, 248 (9th Cir. 1992) (acknowledging that courts may take “notice of
 proceedings in other courts . . . if those proceedings have a direct relation to
 matters at issue” (citations omitted)); Fed. R. Evid. 201(b).
                                           2
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 3 of 17              PageID #: 71




 Court identified four flaws in the original Petition that Lowther needed to remedy.

 First, the Court explained that Lowther failed to name the proper respondent. Id. at

 4–5. Second, the Court explained that Lowther failed to show that he had fully

 exhausted his state judicial remedies because his HRPP 40 petition was still

 pending in the First Circuit Court. Id. at 5. Third, the Court noted that the original

 Petition appeared untimely because Lowther had until on or before September 20,

 2002, to file a federal habeas petition, but he did not file the original Petition until

 September 16, 2020. Id. at 6–7. Finally, the Court explained that Lowther failed

 to allege any facts or specific Constitutional or statutory provisions in support of

 his claims. Id. at 7–8.

       Lowther timely filed an Amended Petition naming as Respondent Edward

 Hyun, the chairman of the Hawaii Paroling Authority (“HPA”) and temporary

 acting director of the Hawaii Department of Public Safety (“DPS”). ECF No. 9.

 Lowther asserts in his Amended Petition that: (1) his 2001 guilty plea was invalid

 (Ground One); (2) his trial counsel provided ineffective assistance (Ground Two);

 (3) beginning in 2010, he should have been brought before the HPA for

 consideration for discharge from parole (Ground Three);2 and (4) Hawaii’s prisons



 2
   In dismissing the original Petition, the Court noted Lowther’s claim that he
 should have been brought before the HPA for consideration for discharge from
 parole in 2010. See ECF No. 7 at 3. That the eighth page of the Order refers to
 2020 instead of 2010 is a typographical error. See id. at 8.
                                             3
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 4 of 17              PageID #: 72




 are unconstitutionally overcrowded (Ground Four). Id. at 5–11. Lowther also

 submitted a four-page letter in support of his Amended Petition. ECF No. 11.

 Lowther is currently incarcerated at the Waiawa Correctional Facility.

                               II. LEGAL STANDARD

       The Court is required to screen all actions brought by prisoners who seek

 any form of relief, including habeas relief, from a governmental entity or officer or

 employee of a governmental entity. See 28 U.S.C. § 1915A(a). Habeas Rule 4

 requires the Court to dismiss a habeas petition “[i]f it plainly appears from the

 petition and any attached exhibits that the petitioner is not entitled to relief in the

 district court.” Clayton v. Biter, 868 F.3d 840, 845 (9th Cir. 2017) (quoting

 Habeas Rule 4) (other citation omitted).

       When screening a habeas petition, the Court must accept the allegations of

 the petition as true and construe the petition in the light most favorable to the

 petitioner. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Scheuer v. Rhodes,

 416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468

 U.S. 183 (1984); see also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002)

 (“Pro se habeas petitioners may not be held to the same technical standards as

 litigants represented by counsel.” (citations omitted)). “It is well-settled that

 ‘[c]onclusory allegations which are not supported by a statement of specific facts

 do not warrant habeas relief,’” however. Jones v. Gomez, 66 F.3d 199, 204 (9th

                                             4
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 5 of 17             PageID #: 73




 Cir. 1995) (quoting James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)). “[T]he

 petitioner is not entitled to the benefit of every conceivable doubt; the court is

 obligated to draw only reasonable factual inferences in the petitioner’s favor.”

 Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (citation omitted). Even a pro

 se petitioner must give fair notice of his claims by stating the factual and legal

 elements of each claim in a short, plain, and succinct manner. See Mayle v. Felix,

 545 U.S. 644, 649 (2005) (“Rule 8 . . . requires only ‘a short and plain statement,’”

 while “Rule 2(c) of the Rules Governing Habeas Corpus Cases requires a more

 detailed statement.”). Allegations that are vague, conclusory, or palpably

 incredible, and that are unsupported by a statement of specific facts, are

 insufficient to warrant relief and are subject to summary dismissal. See Blackledge

 v. Allison, 431 U.S. 63, 76 (1977) (citing Herman v. Claudy, 350 U.S. 116, 119

 (1956)); see also Jones, 66 F.3d at 204–05 (citing James, 24 F.3d at 26).

                                  III. DISCUSSION

 A.    Correct Respondent

       A petitioner seeking a writ of habeas corpus must name as respondent “the

 person who has custody over him[.]” 28 U.S.C. § 2242; see Habeas Rule 2(a) (“If

 the petitioner is currently in custody under a state-court judgment, the petition must

 name as respondent the state officer who has custody.”); Rumsfeld v. Padilla,

 542 U.S. 426, 434–35 (2004); Smith v. Idaho, 392 F.3d 350, 354 (9th Cir. 2004).

                                            5
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 6 of 17             PageID #: 74




 The Supreme Court has explained that “there is generally only one proper

 respondent to a given prisoner’s habeas petition.” Padilla, 542 U.S. at 434. This

 is the person “with the ability to produce the prisoner’s body before the habeas

 court.” Id. at 435 (citation omitted); see Brittingham v. United States, 982 F.3d

 378, 379 (9th Cir. 1992) (per curiam) (“The proper respondent . . . is the

 petitioner’s ‘immediate custodian’”—that is, “the person having a day-to-day

 control over the prisoner”—because “[t]hat person is the only one who can

 produce ‘the body’ of the petitioner.” (citations omitted)). Failure to name the

 petitioner’s custodian as respondent deprives the district court of personal

 jurisdiction over the custodian. See Smith, 392 F.3d at 354–55.

       “[L]ongstanding practice confirms that in habeas challenges to present

 physical confinement . . . the default rule is that the proper respondent is the

 warden of the facility where the prisoner is being held, not the Attorney General or

 some other remote supervisory official.” Padilla, 542 U.S. at 434 (citations

 omitted); see Smith, 392 F.3d at 354; see also Stanley v. Cal. Sup. Ct., 21 F.3d 359,

 360 (9th Cir. 1994) (stating that the proper respondent “typically is the warden of

 the facility in which the petitioner is incarcerated” (citation omitted)); Habeas Rule

 2 advisory committee note (stating that if the petitioner is in prison due to the state




                                            6
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 7 of 17           PageID #: 75




 action he is challenging, “[t]he named respondent shall be the state officer who has

 official custody of the petitioner (for example, the warden of the prison)”).3

       Lowther is currently incarcerated at the Waiawa Correctional Facility

 (“WCF”). Lowther acknowledges that the proper respondent is the warden at the

 facility at which he is housed, but fears naming the WCF warden because he might

 be moved to another facility and this would “nullify[] [his] respondent.” ECF No.

 11 at 1. Indeed, shortly after Lowther filed his original Petition, he was transferred

 from the Halawa Correctional Facility (“HCF”) to the WCF. See id.; ECF No. 1

 (indicating Lowther’s place of confinement as the Halawa Correctional Facility at

 the time he submitted his original Petition). According to Lowther, transfer of

 inmates who have pending litigation is “very common.” ECF No. 11 at 1. Thus,

 rather than naming as Respondent the warden of the WCF, Lowther names Edward

 Hyun, the chairman of the HPA and temporary acting director of the DPS.




 3
   Prior to Padilla, the Ninth Circuit said that, for cases arising in California, the
 state officer having custody of a petitioner may be either the warden of the
 institution in which the petitioner is incarcerated or the chief officer in charge of
 state penal institutions. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894–96 (9th
 Cir. 1996); see also Eisermann v. Penarosa, 33 F. Supp. 2d 1269, 1271–72 (D.
 Haw. 1999) (noting the petitioner’s efforts to “name[] the Hawaii official with the
 power to ‘produce the prisoner’” in the light of his being transferred multiple
 times, and substituting the name of the Hawaii Director of Public Safety for an
 improperly named respondent to avoid “put[ting] form over function” and
 “frustrat[ing] the ends of justice”).
                                           7
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 8 of 17           PageID #: 76




       Notably, although Lowther claims that Hyun has “the ability to release [him]

 from custody,” ECF No. 11 at 2, he fails to explain how Hyun qualifies as his

 “immediate custodian” or how he has “day-to-day control” over him, see

 Brittingham, 982 F.3d at 379; Padilla, 542 U.S. at 439–40. The Court therefore

 finds no reason to abandon the default rule in this matter. See Padilla, 542 U.S. at

 434. Regardless, even if the Court were to either allow Lowther to proceed against

 Hyun or substitute as Respondent the warden of the WCF, the Amended Petition

 must still be dismissed for the following reasons.

 B.    Exhaustion of Remedies

       In general, the court is unable to grant federal habeas relief when a petitioner

 has failed to exhaust his claims in state court. See 28 U.S.C. § 2254(b)(1)(A).

 “The exhaustion requirement affords state courts the opportunity to pass upon and

 correct alleged violations of its prisoners’ federal rights.” Murray v. Schriro, 882

 F.3d 778, 807 (9th Cir. 2018) (citations and internal quotation marks omitted).

 Thus, before a state prisoner may challenge his conviction or sentence in federal

 court he must fully exhaust state judicial remedies, either on direct appeal or

 through collateral proceedings, by presenting the highest state court available with

 a fair opportunity to rule on the merits of each and every issue sought to be raised

 in federal court. See 28 U.S.C. § 2254(b)–(c); Granberry v. Greer, 481 U.S. 129,




                                           8
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 9 of 17            PageID #: 77




 133–34 (1987); McNeeley v. Arave, 842 F.2d 230, 231 (9th Cir. 1988) (per

 curiam).

       This exhaustion requirement is not satisfied if there is a pending

 post-conviction proceeding in state court that is not procedurally barred. See

 Sherwood v. Tomkins, 716 F.3d 632, 634 (9th Cir. 1983); see also Schnepp v.

 Oregon, 333 F.2d 288, 288 (9th Cir. 1964) (per curiam) (explaining that petitioner

 failed to exhaust his remedies because post-conviction proceeding was pending in

 state court); Gray v. Netherland, 518 U.S. 152, 161 (1996) (The exhaustion

 requirement of 28 U.S.C. § 2254(b) “is satisfied if it is clear that the habeas

 petitioner’s claims are now procedurally barred under state law.” (brackets,

 internal quotation marks, and citation omitted)). If a habeas petition raises only

 unexhausted claims, the court must dismiss the petition. See Rasberry v. Garcia,

 448 F.3d 1150, 1154 (9th Cir. 2006) (“Once a district court determines that a

 habeas petition contains only unexhausted claims, it need not inquire further as to

 the petitioner’s intentions. Instead, it may simply dismiss the habeas petition for

 failure to exhaust.” (citation omitted)).

       Here, Lowther claims that all four grounds in his Amended Petition are

 included in a pending HRPP 40 petition before the First Circuit Court. ECF No. 9

 at 5–11. Lowther admits that he did not file a direct appeal, explaining that after

 his conviction at 18 years old, his attorney “vanished,” he had no idea as to what or

                                             9
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 10 of 17             PageID #: 78




  how to appeal, and did not know what were HRPP 40 and habeas petitions. ECF

  No. 11 at 2. Lowther’s reasons as to why he did not directly appeal his conviction

  may be relevant to the viability of the relief requested in his HRPP 40 petition,

  which suggests that a state court avenue remains for his claims. See, e.g., HRPP

  40(a)(3) (“Except for a claim of illegal sentence, an issue is waived if the petitioner

  knowingly and understandingly failed to raise it and it could have been raised

  before the trial, at the trial, on appeal, in a habeas corpus proceeding or any other

  proceeding actually conducted, or in a prior proceeding actually initiated under this

  rule, and the petitioner is unable to prove the existence of extraordinary

  circumstances to justify the petitioner’s failure to raise the issue. There is a

  rebuttable presumption that a failure to appeal a ruling or to raise an issue is a

  knowing and understanding failure.”); Briones v. State, 74 Haw. 442, 848 P.2d 966

  (1993) (reversing the trial court’s denial of the petitioner’s Rule 40 petition due to

  defense counsel’s failure to raise appealable issue, which “fell below the

  competency standard required of attorneys in criminal cases in our community and

  constituted ineffective assistance”). Lowther fails to explain why the exhaustion

  requirement should not apply in this matter given his pending HRPP 40 petition.

  Merely asking the Court to instead “waive[]” the requirement, ECF No. 11 at 2, is

  not enough. See Schnepp, 333 F.2d at 288. The Court therefore DISMISSES the

  Amended Petition because Lowther fails to show that his claims are exhausted.

                                             10
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 11 of 17           PageID #: 79




  C.    Statute of Limitations

        Moreover, a one-year statute of limitations applies to applications for writs

  of habeas corpus, subject to certain tolling conditions. See 28 U.S.C.

  § 2244(d)(1).4 Lowther’s conviction became final after September 20, 2001, thirty

  days after the circuit court entered judgment. See Hawaiʻi Rules of Appellate

  Procedure 4(b)(1). He then had until on or before September 20, 2002, to file a

  timely federal habeas petition. See 28 U.S.C. § 2244(d)(1)(A). Because Lowther



  4
    Under 28 U.S.C. § 2244(d)(1), there is a one-year period of limitation on an
  application for writ of habeas corpus by a person in custody pursuant to a state
  court judgment. The limitation period runs from the latest of—

        (A)    the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

        (B)    the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws
               of the United States is removed, if the applicant was prevented
               from filing such by State action;

        (C)    the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

        (D)    the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of
               due diligence.

  28 U.S.C. § 2244(d)(1).

                                           11
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 12 of 17            PageID #: 80




  did not sign the original Petition until September 16, 2020, this matter is time-

  barred and is subject to dismissal absent statutory or equitable tolling.

        Statutory tolling applies while “a properly filed application for State

  post-conviction or other collateral review with respect to the pertinent judgment or

  claim is pending.” 28 U.S.C. § 2244(d)(2); see Wall v. Kholi, 562 U.S. 545, 550–

  51 (2011). Although Lowther claims that his HRPP 40 petition is pending in the

  First Circuit Court, he does not say when he filed that petition.5 See ECF No. 11 at

  2. Lowther fails, therefore, to show that statutory tolling is warranted under 28

  U.S.C. § 2244(d)(2).

        Equitable tolling is available only when “extraordinary circumstances

  beyond a prisoner’s control ma[d]e it impossible to file a petition on time.” Roy v.

  Lampert, 465 F.3d 964, 969 (9th Cir. 2006) (citation omitted); see also Holland v.

  Florida, 560 U.S. 631, 649 (2010). The extraordinary circumstances must be the

  cause of the untimeliness. See Roy, 46 F.3d at 969. A petitioner seeking equitable

  tolling therefore bears the burden of showing that: (1) “he diligently pursued his

  rights”; and (2) “an extraordinary circumstance prevented a timely filing.” Doe v.

  Busby, 661 F.3d 1001, 1011 (9th Cir. 2011) (citing Holland, 560 U.S. at 649)

  (other citation omitted).



  5
    The docket of State v. Lowther, No. 1PC001001877 (Haw. 1st Cir. Ct.) does not
  appear to show a filed HRPP 40 petition.
                                            12
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 13 of 17            PageID #: 81




        Lowther asserts that he was 18 years old when he was convicted and

  sentenced, claims that his counsel was “insuf[f]icient & inadequate,” and claims

  that he had “no idea” how to challenge his conviction. ECF No. 11 at 2. Lowther

  fails to show, however, that he diligently pursued his rights between the date of his

  conviction and the filing of either his HRPP 40 petition or his original Petition.

  Nor does he explain why his age, counsel’s performance, and ignorance of the law

  constitute extraordinary circumstances that prevented a timely filing. See Ford v.

  Pliler, 590 F.3d 782, 789 (9th Cir. 2009) (noting that the “extraordinary

  circumstances” standard “has never been satisfied by a petitioner’s confusion or

  ignorance of the law alone”). Lowther fails to show, therefore, that equitable

  tolling applies. The Court also DISMISSES the Amended Petition because

  Lowther fails to show that it is timely.

  D.    Conditions of Confinement Claim

        “Federal law opens two main avenues to relief on complaints related to

  imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint

  under . . . 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per

  curiam); see Nettles v. Grounds, 830 F.3d 922, 927 (9th Cir. 2016) (en banc)

  (citing id.). “Challenges to the validity of any confinement . . . are the province of

  habeas corpus; requests for relief turning on circumstances of confinement may be

  presented in a § 1983 action.” Muhammad, 540 U.S. at 750 (citation omitted).

                                             13
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 14 of 17              PageID #: 82




  Thus, an action under 42 U.S.C. § 1983 “is the exclusive vehicle for claims

  brought by state prisoners that are not within the core of habeas corpus.” Nettles,

  830 F.3d at 927.

        Liberally construed, Lowther’s Amended Petition includes four grounds:

  (1) his 2001 guilty plea was invalid; (2) his trial counsel provided ineffective

  assistance; (3) beginning in 2010, he should have been brought before the HPA for

  consideration for discharge from parole; and (4) Hawaii’s prisons are

  unconstitutionally overcrowded. The first three grounds are within the core of

  habeas corpus and are properly raised in a § 2254 petition; the fourth is not.

        In appropriate circumstances, courts have the discretion to convert a habeas

  petition to a prisoner civil rights complaint. See Nettles, 830 F.3d at 936 (holding

  that a district court has the discretion to construe a habeas petition as a civil rights

  action under 42 U.S.C. § 1983). Recharacterization is appropriate, however, only

  if the petition is “amenable to conversion on its face, meaning that it names the

  correct defendants and seeks the correct relief,” and only after the petitioner is

  warned of the “consequences of the conversion and provide[d] an opportunity . . .

  to withdraw or amend [the petition].” Nettles, 830 F.3d at 936 (citations omitted).

  The Court finds that recharacterization is inappropriate in this case for three

  reasons.




                                             14
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 15 of 17               PageID #: 83




        First, Lowther fails to state a claim upon which relief may be granted. A

  prison official violates the Eighth Amendment only when two requirements are

  met: (1) “the deprivation alleged [is], objectively, ‘sufficiently serious’”; and

  (2) the prison official had a “‘sufficiently culpable state of mind.” Farmer v.

  Brennan, 511 U.S. 825, 834 (1994) (quoting Wilson v. Seiter, 501 U.S. 294, 297–

  98 (1991)) (other citations omitted). Allegations of overcrowding, alone, are

  insufficient to state a claim under the Eighth Amendment. See Balla v. Idaho State

  Bd. of Corr., 869 F.2d 461, 471 (9th Cir. 1989). “Only when overcrowding is

  combined with other factors such as violence or inadequate staffing does

  overcrowding rise to an [E]ighth [A]mendment violation.” Id. (citation omitted).

  Lowther alleges only that “overcrowding in a pandemic is unconstitutional.” ECF

  No. 9 at 10. He alleges no facts suggesting that conditions at the HCF or the WCF

  denied him or are denying him the “minimal civilized measure of life’s

  necessities.” Farmer, 511 U.S. at 834 (citation omitted). Lowther’s conclusory

  allegations are insufficient to state a claim. See Ivey v. Bd. of Regents of Univ. of

  Alaska, 673 F.2d 266, 269 (9th Cir. 1982) (explaining that “conclusory allegations

  of official participation in civil rights violations” are insufficient to state a claim

  (citations omitted)).

        Second, prisoner civil rights actions under 42 U.S.C. § 1983 are subject to

  different requirements than are federal habeas proceedings, including higher filing

                                              15
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 16 of 17             PageID #: 84




  fees. The filing fee for a prisoner civil rights complaint proceeding in forma

  pauperis is $350.00 compared to the substantially lower $5.00 filing fee for habeas

  petitions. See 28 U.S.C. § 1914(a). The $350.00 fee may be deducted in full over

  time from a qualified prisoner’s prison trust account. See 28 U.S.C. § 1915(b)(1).

  Lowther may be unwilling to pay the considerably higher filing fee for a civil

  rights action.

        Finally, the Prison Litigation Reform Act (“PLRA”) provides that “[n]o

  action shall be brought with respect to prison conditions under section 1983 of this

  title, or any other Federal law, by a prisoner confined in any jail, prison, or other

  correctional facility until such administrative remedies as are available are

  exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement applies to all

  claims relating to prison life that do not implicate the duration of a prisoner’s

  sentence. See Porter v. Nussle, 534 U.S. 516, 532 (2002) (citation omitted). A

  prisoner must exhaust his administrative remedies prior to filing suit, not during

  the pendency of suit. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002)

  (per curiam). Exhaustion is not left to the discretion of the court; it is mandatory.

  See Woodford v. Ngo, 548 U.S. 81, 85 (2006). Although Lowther claims that he

  has filed a grievance regarding overcrowding in Hawaii’s prisons, he does not say

  how that grievance was resolved. Nor does he claim that he sought further review

  of any adverse response he received. It appears, therefore, that Lowther has not

                                             16
Case 1:20-cv-00401-JAO-RT Document 12 Filed 10/27/20 Page 17 of 17                PageID #: 85




  exhausted his administrative remedies. The Court therefore declines to

  recharacterize the action.

                                    IV. CONCLUSION

         (1) The Amended Petition is DISMISSED.

         (2) To the extent Lowther raises a conditions of confinement claim that does

  not impact the duration or fact of his detention, that claim is DISMISSED without

  prejudice to raising the claim in a civil rights action, once Lowther has exhausted

  his administrative remedies.

         (3) Lowther cannot make a substantial showing that reasonable jurists

  would find the dismissal of his Amended Petition either debatable or incorrect,

  therefore any request for a certificate of appealability is DENIED. See Gonzalez v.

  Thaler, 565 U.S. 134, 141 (2012); Habeas Rule 11(a).

         IT IS SO ORDERED.

         DATED: Honolulu, Hawai‘i, October 27, 2020.




  Lowther v. Hyun, Civil No. 20-00401 JAO-RT; ORDER DISMISSING AMENDED PETITION

                                               17
